Citation Nr: 0332537	
Decision Date: 11/21/03    Archive Date: 12/01/03

DOCKET NO.  02-03 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, 
California


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for major depression.

3.  Entitlement to service connection for mixed personality 
disorder.

4.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Carol L. Eckart



INTRODUCTION

The veteran served on active duty from May 1982 to March 
1985.

This case comes before the Board of Veterans' Appeals (Board) 
from a rating decision of April 2001 from the Regional Office 
(RO) of the Department of Veterans Affairs (VA), in San 
Diego, California.  The RO denied entitlement to service 
connection for PTSD, major depression, mixed personality 
disorder, and bilateral hearing loss.

The issues of entitlement to service connection for PTSD, 
major depression and mixed personality disorder are addressed 
in the remand portion of this decision.  

The veteran has raised a claim of entitlement to nonservice 
connected pension.  This matter is referred to the Veterans 
Benefits Administration Appeals Management Center (VBA AMC) 
for further consideration.  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim has been developed.

2.  A chronic acquired hearing loss of either ear was not 
shown in active service; nor was sensorineural hearing loss 
of either ear demonstrated to a compensable degree during the 
first post service year.

3.  A chronic acquired hearing loss of either ear is not 
shown post service.

4.  The probative and competent medical evidence of record 
establishes that the veteran does not have bilateral hearing 
loss which has been related to service on any basis. 


CONCLUSION OF LAW

Bilateral hearing loss was not incurred in or aggravated by 
active service; nor may service connection be presumed for 
organic disease of the nervous system (sensorineural hearing 
loss).  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 1137, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 
(2003). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

A November 1981 recruit training reference audiogram reveals 
pure tone thresholds, in decibels, as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
Not done
5
0
0
-5
LEFT
Not done
5
-5
0
5

On the May 1982 entrance examination's evaluation, pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
0
0
0
LEFT
10
5
0
0
10

Service medical records reflect normal hearing throughout 
service.  There were normal findings on ear, nose and throat 
examination revealed in September 1982, when he was examined 
for submarine escape training and pressure testing.  

The September 1982 submarine examination's audiological 
evaluation pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
15
10
5
0
5

On the hearing conservation evaluation in June 1984 pure tone 
thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
Not done
5
-5
0
10
LEFT
Not done
10
5
-10
10

Speech recognition ability testing was not done.

In July 1984, no detectable ear pathology requiring medical 
treatment was found on examination.

On the March 1985 separation examination's audiological 
evaluation pure tone thresholds, in decibels, were as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
5
5
LEFT
15
10
5
0
5

The veteran submitted no records showing any evidence of a 
hearing loss occurring within one year of his discharge from 
service in March 1985.




The report of a January 2000 VA audiological evaluation 
reflects complaints by the veteran of some difficulty 
understanding speech with a lot of background noise.  He was 
also concerned about difficulty remembering things told to 
him.  He was noted to work around construction and welding.  
He also reported some aural fullness at times.  He reported 
no ear drainage, tinnitus or otalgia.  

The results of thresholds to puretones were obtained and 
revealed essentially normal hearing sensitivity at all 
frequencies in both ears, with the exception of the left ear 
showing a mild sensorineural hearing loss at 6000 Hertz.  
Speech recognition scores obtained with Maryland CNC word 
lists were excellent in both ears.  Tympanometry revealed 
normal tympanic membrane mobility bilaterally.  Acoustic 
reflexes were present in both ears and acoustic reflex decay 
was negative in both ears.  

The examiner in January 2001 explained to the veteran that 
his hearing was essentially normal, but cautioned him to wear 
hearing protection when exposed to noise in order to protect 
his hearing.  He was not a candidate for hearing aids.  The 
examiner addressed the veteran's concerns about memory 
problems indicating that the veteran was to contact the 
psychology department about this matter.  


Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein. 38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
3.303 (2003).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. 3.303(d) (2003).

Where a veteran served continuously for a period of ninety 
days or more during a period of war or during peacetime after 
December 31, 1946, and sensorineural hearing loss becomes 
manifest to a degree of 10 percent within one year from date 
of termination of such service, such disease shall be 
presumed to have been incurred in service, even though there 
is no evidence of such disease during the period of service.  
This presumption is rebuttable by affirmative evidence to the 
contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309 (2003).

Where there is a chronic disease shown as such in service or 
within the presumptive period under 38 C.F.R. § 3.307 so as 
to permit a finding of service connection, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, are service connected, unless clearly 
attributable to intercurrent causes.  38 C.F.R. 3.303(b) 
(2003).  

This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  

When the disease identity is established, there is no 
requirement of evidentiary showing of continuity.  When the 
fact of chronicity in service is not adequately supported, 
then a showing of continuity after discharge is required to 
support the claim.  38 C.F.R. 3.303(b) (2003).

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385 (2003).


The CAVC has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. App. 
247, 253 (1999).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. 5107 (West 
2002).


Analysis

Preliminary Matter: Duty to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. 106-475, § 
7(b), 114 Stat. 2096, 2099-2100 (2000), 38 U.S.C.A. § 5107 
note (Effective and Applicability Provisions) (West 2002).  
Among other things, this law eliminates the concept of a 
well-grounded claim and supersedes the decision of the CAVC 
in Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub 
nom.  Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order), which held that VA cannot assist in the development 
of a claim that is not well grounded.

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date. 
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000). 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. App. 
280 (2001); see also Karnas, supra.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000. 66 Fed. Reg. 45, 
620, 45, 630-45, 632 (August 29, 2001) (codified at 38 C.F.R. 
§ 3.159).

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F. 3d 1339, 1348 (Fed. Cir.), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
determined that 38 C.F.R. § 19.9(a)(2) is inconsistent with 
38 U.S.C. § 7104(a).  The CAFC invalidated 38 C.F.R. 
§ 19.9(a)(2) because, in conjunction with the amended 
regulation codified at 38 C.F.R. § 20.1304, it allows the 
Board to consider additional evidence without having to 
remand the case to the agency of original jurisdiction for 
initial consideration and without having to obtain the 
appellant's waiver.  The CAFC held that this is contrary to 
the requirement of 38 U.S.C. § 7104(a).  

The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In the case at hand, the Board is satisfied that the duty to 
notify and the duty to assist have been met under the new 
law.


The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  The RO, through its issuance of its April 2001 rating 
decision, the July 2001 statement of the case (SOC), and 
February 2002 supplemental statement of the case (SSOC) and 
associated correspondence, has given the veteran notice of 
the information and evidence necessary to substantiate his 
claim.  That is, he was provided with notice of the 
regulations pertaining to the claim at issue, a rationale of 
the denial, and he was notified of his appellate rights.  He 
was also notified of the evidence that had been obtained and 
considered.

The RO's February 2001 VCAA letter advised the veteran of the 
newly enacted provisions of the VCAA.  In this letter, the 
provisions and requirements of the VCAA of 2000 were 
discussed and the RO advised his what evidence VA would 
obtain on his behalf and what evidence he should submit or 
aid the RO in obtaining.  Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  The veteran acknowledged receipt of this 
letter in a report of contact dated the same month.  

In this case, a preliminary review of the record shows that 
VA has made reasonable efforts to obtain evidence necessary 
to substantiate the veteran's claim.

The Board notes that records have been associated with the 
claims folder including service medical records and 
postservice VA records.  The RO obtained a VA examination 
that provided nexus opinions concerning the issue of 
entitlement to service connection for a hearing loss 
disability.  

The evidence of record provides a complete basis for 
addressing the merits of the veteran's claim as cited above 
at this time.  Therefore, the duty to assist has been 
satisfied in this case.  38 U.S.C.A. § 5103A (West 2002); see 
also 66 Fed. Reg. 45,620, 45,630 (August 29, 2001) (codified 
at 38 C.F.R. § 3.159).

As noted above, the RO has considered the veteran's claim 
under the new law.  In light of the foregoing, the Board is 
satisfied that all relevant facts have been adequately 
developed to the extent possible; no further assistance to 
the appellant in developing the facts pertinent to his claim 
is required to comply with the duty to assist his as mandated 
by 38 U.S.C.A. §§ 5103, 5103A (West 2002).


Service Connection

The CAVC has held that Congress specifically limited 
entitlement to service connected benefits to cases where 
there is a current disability.  "In the absence of proof of a 
present disability, there can be no valid claim."  Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992).

In essence, the veteran has not submitted a current medical 
diagnosis of any bilateral ear hearing loss or a qualified 
medical opinion stating that a bilateral ear hearing loss has 
been diagnosed and linked to any incident or event of active 
service.

None of the medical records have ever shown a bilateral ear 
hearing loss disability as defined by the VA criteria shown 
in 38 C.F.R. § 3.385.  Sensorineural hearing loss to a 
compensable degree during the first post service year was 
never shown by the evidentiary record.

For these reasons, the Board finds that there is no evidence 
that the veteran currently suffers from, or has ever suffered 
from a bilateral hearing loss.  There is no current medical 
diagnosis of a bilateral ear hearing loss, muchless one 
linked to service on any basis.  

Although the veteran is entitled to the benefit of the doubt 
where the evidence is in approximate balance, the benefit of 
the doubt doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claim of 
entitlement to service connection for a bilateral ear hearing 
loss.  See Gilbert, supra.


ORDER

Entitlement to service connection for bilateral hearing loss 
is denied.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center  
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.

The CAVC has held that section 5103(a) as amended by the 
Veterans Claims Assistance Act of 2000 (VCAA) and § 3.159(b), 
as recently amended, require VA to inform a claimant of which 
evidence VA will provide and which evidence claimant is to 
provide, and remanding where VA failed to do so.  See 
Quartuccio v Principi, 16 Vet. App. 183 (2002); see also 
38 U.S.C.A. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  

In Disabled American Veterans, et al. v. Secretary of 
Veterans Affairs, 327 F. 3d 1339, 1348 (Fed. Cir. 2003), the 
CAFC determined that 38 C.F.R. § 19.9(a)(2) is inconsistent 
with 38 U.S.C. § 7104(a).   

The CAFC invalidated 38 C.F.R. § 19.9(a)(2) because, in 
conjunction with the amended regulation codified at 
38 C.F.R. § 20.1304, it allows the Board to consider 
additional evidence without having to remand the case to the 
agency of original jurisdiction for initial consideration and 
without having to obtain the appellant's waiver.  The CAFC 
held that this is contrary to the requirement of 38 U.S.C. 
§ 7104(a).  


The CAFC also determined that 38 C.F.R. § 19.9(a)(2)(ii), 
which provides "no less than 30 days to respond to notice," 
is contrary to 38 U.S.C. § 5103(b).  The CAFC invalidated 38 
C.F.R. § 19.9(a)(2)(ii), which requires the Board "to 
provide the notice required by 38 U.S.C. [§] 5103(a)" and 
"not less than 30 days to respond to the notice," because 
it is contrary to 38 U.S.C. § 5103(b), which provides the 
claimant one year to submit evidence.  

In a decision promulgated on September 22, 2003, Paralyzed 
Veterans of America v. Secretary of Veterans Affairs, 345 F. 
3d 1334 (Fed. Cir. 2003), the CAFC invalidated the 30-day 
response period contained in 38 C.F.R. § 3.159(b)(1) as 
inconsistent with 38 U.S.C.§ 5103(b)(1).  The CAFC made a 
conclusion similar to the one reached in Disabled American 
Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339, 
1348 (Fed. Cir. 2003) (reviewing a related Board regulation, 
38 C.F.R. § 19.9).  The CAFC found that the 30-day period 
provided in § 3.159(b)(1) to respond to a VCCA duty to notify 
is misleading and detrimental to claimants whose claims are 
prematurely denied short of the statutory one-year period 
provided for response.  

Upon review of the evidence and procedural history, the Board 
finds that VA's duty to assist the appellant in the 
development of facts pertinent to his claim and to ensure 
full compliance with due process requirements requires a 
remand in this matter.  Although it appears that the RO 
fulfilled the notice requirements set forth by the VCAA, 
including the Paralyzed Veterans of America and Disabled 
American Veteran, supra, when it issued a VCAA letter in 
February 2001, further development is warranted regarding the 
veteran's PTSD claim and his other psychiatric disorder 
claims.  

The veteran is claiming that he has PTSD as a result of 
serving aboard a submarine that was involved in combat in 
Grenada.  In a July 2000 stressor statement, the veteran 
alleged being under severe psychological stress while serving 
aboard a submarine in the Granada conflict zone.  He alleged 
that being in an enclosed submarine environment at the time 
caused great stress, and that during this time he was 
confronted with events that involved great fear and 
hopelessness due to threats of injury or death to himself and 
others. 

In a January 2000 social work assessment he alleged that his 
ship was stationed off the coast of Granada and was shelled.  
He indicated that he underwent a change of personality and 
began having disciplinary problems after this combat episode.  
He also was said to have had some abuse as a child.  

The report of an October 2000 VA examination reflects 
additional stressors cited by the veteran of alleged 
emotional abuse by his fellow service members.  Specifically, 
he alleges that they beat up a fellow sailor and when he 
reported the incident, they began picking on him and 
harassing him.  This report indicated that the veteran did 
not serve in combat, although his ship was stationed in 
waters off of Grenada at the time of the conflict.

The veteran elaborated on his claimed stressors in an August 
2001 statement.  He described the incident in which he was 
threatened by his crew members after they had beaten up 
another sailor.  He alleged that one night they entered his 
room and threatened to throw him down a flight of stairs.  He 
indicated that he feared for his safety, but they left.  
Following this incident he indicated that he started having 
problems drinking heavily.  He alleged that on subsequent sea 
assignments he continued to have interpersonal problems, and 
had a few incidents in which he was either physically 
punched, grabbed or threatened.  He also noted that he began 
having discipline problems.  

The service personnel records reflect that the veteran began 
having disciplinary problems in 1984.  In July 1984 he was 
subject to a derogatory written report for various 
performance deficiencies and in January 1985 he was reported 
as having an unauthorized absence.  He was sentenced to 
nonjudicial punishment in August 1984, January 1985.  He was 
discharged in March 1985 due to unsatisfactory performance 
and a pattern of misconduct.  

Elsewhere the record indicates the existence of other 
potentially relevant records.  In a January 2000 treatment 
record, the veteran is noted to have alleged treatment in an 
alcohol program in Pennsylvania around September to November 
1999.  

In addition, with respect to the PTSD claim, because the 
veteran's claimed stressors primarily involve allegations of 
personal assault, threats, and harassment, any development of 
the record must be in accordance with that required of claims 
involving allegations of personal assault.  See Patton v. 
West, 12 Vet. App. 272 (1999).  Veterans claiming service 
connection for disability due to an in-service personal 
assault face unique problems documenting their claims.  
Personal assault is an event of human design that threatens 
or inflicts harm.  Although these incidents are most often 
thought of as involving female veterans, male veterans may 
also be involved.  Care must be taken to tailor development 
for a male or female veteran. These incidents are often 
violent and may lead to the development of PTSD secondary to 
personal assault.  VA Adjudication Procedure Manual M21-1, 
Part III, para. 5.14 (Apr. 30, 1999).

Because assault is an extremely personal and sensitive issue, 
many incidents of personal assault are not officially 
reported, and victims of this type of in-service trauma may 
find it difficult to produce evidence to support the 
occurrence of the stressor.  Therefore, alternative evidence 
must be sought.  

The M21-1 Manual includes a sample letter to be sent to the 
veteran, asking him to provide detail as to any treatment he 
had received, any family or friends he had communicated with 
concerning the claimed personal assault(s), and any law 
enforcement or medical records pertaining to the alleged 
assault(s). Id. See also YR v. West, 11 Vet. App. 393 (1998) 
(para. 5.14 is a substantive rule and the equivalent of a VA 
regulation).

Accordingly in order to ensure further compliance with the 
VA's duty to assist, this case is REMANDED to the VBA AMC for 
the following actions:

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should request the 
veteran to provide more specific details 
regarding his alleged in-service 
stressors, and he should clarify whether 
he was or was not a victim of physical 
assaults.  

He should be asked to provide, as 
specifically as possible, the dates and 
locations of any and all alleged 
stressors and any other information 
pertinent to verification.

3.  The veteran should also be asked to 
identify potential alternative sources 
for supporting evidence of such reports.  
In particular, the veteran should provide 
as much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.

If the veteran does in fact allege 
personal (physical) assault(s), the VBA 
AMC should afford him the opportunity to 
submit any alternate available sources 
that may provide credible support to the 
in-service personal assaults to support 
his claim for service connection for 
PTSD, as provided in M21-1, Part III, 
para. 5.14(c).

The veteran should be asked to provide 
any additional information possible 
regarding personal assaults and to 
identify alternative sources for 
supporting evidence of such reports.  

In particular, the veteran should provide 
as much detailed information as possible 
including the dates, places, names of 
people present, and detailed descriptions 
of events.

The veteran is advised that this 
information is necessary to obtain 
supportive evidence of the stressful 
events and that he must be as specific as 
possible because without such details an 
adequate search for verifying information 
cannot be conducted.

4.  The VBA AMC should then request any 
supporting evidence from alternative 
sources identified by the veteran and any 
additional alternative sources deemed 
appropriate, if the veteran has provided 
sufficiently detailed information to make 
such a request feasible.

5.  The VBA AMC should review the entire 
claims file and prepare a summary of the 
unverified claimed stressors based on 
review of all pertinent documents, to 
include the veteran's PTSD Questionnaire 
and all medical records.  The summary and 
all associated documents, including a 
copy of this remand, all available 
service records, and any written stressor 
statements should then be sent to the 
U.S. Armed Services Center for Research 
of Unit Records (USASCRUR), 7798 Cissna 
Road, Suite 101, Springfield, Virginia 
22150, to obtain verification of the 
claimed stressors.

The USASCRUR should be requested to 
provide any information which might 
corroborate any of the veteran's alleged 
experiences and stressors.  This should 
include not only the allegations of 
personal assault, but also the claimed 
incident wherein his ship he was 
stationed on was alleged to have been 
fired upon while supporting combat 
operations in Grenada.  

6.  Thereafter, regardless of whether 
alleged stressors have been verified, the 
VBA AMC should afford the veteran a VA 
special psychiatric examination by a 
specialist who has not previously 
examined or treated him.  

The claims file, a separate copy of this 
remand, the stressor list compiled by the 
VBA AMC, and any information provided by 
the USASCRUR, and copies of the pertinent 
M21-1 criteria with respect to personal 
assault claims must be provided to the 
examiner for review prior and pursuant to 
conduction and completion of the 
examination. The examiner must annotate 
the examination report that all of the 
foregoing was in fact made available in 
conjunction with the examination.  Any 
further indicated special studies, 
including psychological studies, should 
be accomplished.

The examiner must determine the nature, 
severity, and etiology of any psychiatric 
disorder(s) present, to include PTSD, 
major depression, and mixed personality 
disorder.  The examiner should utilize 
DSM-IV in arriving at diagnoses and 
identify all existing psychiatric 
diagnoses.  With respect to any reported 
personal assaults in service, the 
examiner is requested to analyze the 
service personnel records in light of the 
examples listed in M21-1, Part III, para. 
5.14(c)(7).  Specifically, the examiner 
should determine whether there is in- 
service and/or post service evidence of 
behavior changes at the time of the 
alleged stressor incident(s), which 
indicate their occurrence. See M21-1, 
Part III, 5.14(c)(7), (8).  



In doing so, the examiner should 
carefully review all of the veteran's 
statements on file regarding the event(s) 
of in-service harassment which may 
include personal assault as well as the 
secondary evidence and evidence of 
behavior changes shown in the service 
personnel records.  

It is requested that the examiner 
interpret the behavior changes and 
evidence pertaining thereto and render an 
opinion whether the behavior changes are 
related to the claimed stressors.

If PTSD is diagnosed, the examiner should 
explain whether and how each of the 
diagnostic criteria is or is not 
satisfied.  Again, if PTSD is diagnosed, 
the examiner must identify the verified 
stressor(s), including pre-service 
stressors alleged by the veteran, 
additional information concerning which 
may have been obtained in pre-service 
documentation and associated with the 
claims file.  

The examiner must be requested to 
determine whether any psychiatric 
disorder(s) diagnosed on examination had 
it onset prior to, during, or after 
service.  It is requested that the 
examiner opine as to whether any 
psychiatric disorder(s) existing prior to 
service was/were aggravated by service.  
Any opinions expressed by the examiner 
must be accompanied by a complete 
rationale.


7.  Thereafter, the VBA AMC should review 
the claims file to ensure that all of the 
following requested development has been 
completed.  In particular, the VBA AMC 
should review the requested examination 
report(s) and required opinions to ensure 
that they are responsive to and in 
complete compliance with the directives 
of this remand and if they are not, the 
VBA AMC should implement corrective 
procedures.  Stegall v. West, 11 Vet. 
App. 268 (1998).

In addition, the VBA AMC must review the 
claims file to ensure that any other 
notification and development action 
required by the VCAA, Pub. L. No. 106-475 
is completed.  In particular, the VBA AMC 
should ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(38 U.S.C. §§ 5102, 5103, 5103A and 5107) 
are fully complied with and satisfied.

8.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the claims of entitlement to 
service connection for PTSD, major 
depression, and mixed personality 
disorder.

If the benefit requested on appeal is not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertinent to the claim currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  
Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome warranted.  

No action is required of the veteran until he is notified by 
the VBA AMC; however, the veteran is hereby notified that 
failure to report for any scheduled VA examination(s) without 
good cause shown may adversely affect the outcome of his 
claim for service connection, and may result in its denial.  
38 C.F.R. § 3.655 (2003).



	                     
______________________________________________
	RONALD R. BOSCH
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



